     MCGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     CAROLYN B. CHEN, CSBN 256628
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 977-8956
 7          Facsimile: (415) 744-0134
            E-Mail: Carolyn.Chen@ssa.gov
 8
     Attorneys for Defendant
 9
                                  UNITED STATES DISTRICT COURT
10
                                 EASTERN DISTRICT OF CALIFORNIA
11
                                       SACRAMENTO DIVISION
12
13                                                   )       Case No.: 2:17-cv-02465-AC
     DENISE HENSCHEL,                                )
14                                                   )       STIPULATION AND PROPOSED ORDER
                    Plaintiff,                       )       APPROVING SETTLEMENT OF
15                                                   )       ATTORNEY FEES PURSUANT TO THE
          vs.                                        )       EQUAL ACCESS TO JUSTICE ACT, 28
16   ANDREW SAUL,1                                   )       U.S.C. § 2412(d), § 1920
     Commissioner of Social Security,                )
17                                                   )
                                                     )
18                  Defendant.                       )
                                                     )
19
20
            IT IS HEREBY STIPULATED by and between the parties, through their undersigned
21
     counsel, subject to the Court’s approval, that Plaintiff be awarded attorney fees in the amount of
22
     EIGHT THOUSAND ONE HUNDRED DOLLARS ($8,100) under the Equal Access to Justice
23
     Act (EAJA), 28 U.S.C. § 2412(d), and costs in the amount of FOUR HUNDRED DOLLARS
24
25
     1
26    Andrew Saul is now the Commissioner of Social Security and is automatically substituted as a
     party pursuant to Fed. R. Civ. P. 25(d). See also section 205(g) of the Social Security Act, 42
27   U.S.C. § 405(g) (action survives regardless of any change in the person occupying the office of
     Commissioner of Social Security).
28
                                                         1
 1   ($400), under 28 U.S.C. § 1920. This amount represents compensation for all legal services
 2   rendered on behalf of Plaintiff by counsel in connection with this civil action, in accordance with
 3   28 U.S.C. §§ 1920, 2412(d).
 4           After the Court issues an order for EAJA fees to Plaintiff, the government will consider the
 5   matter of Plaintiff’s assignment of EAJA fees to Plaintiff’s attorney. Pursuant to Astrue v. Ratliff,
 6   560 U.S. 586, 598 (2010), the ability to honor the assignment will depend on whether the fees are
 7   subject to any offset allowed under the United States Department of the Treasury’s Offset Program.
 8   After the order for EAJA fees is entered, the government will determine whether they are subject
 9   to any offset.
10           Fees shall be made payable to Plaintiff, but if the Department of the Treasury determines
11   that Plaintiff does not owe a federal debt, then the government shall cause the payment of fees to
12   be made directly to Robert Weems pursuant to the assignment executed by Plaintiff. Any
13   payments made shall be delivered to Plaintiff’s counsel.
14           This stipulation constitutes a compromise settlement of Plaintiff's request for EAJA
15   attorney fees and expenses, and does not constitute an admission of liability on the part of
16   Defendant under the EAJA or otherwise. Payment of the agreed amount shall constitute a complete
17   release from, and bar to, any and all claims that Plaintiff and/or Plaintiff’s counsel, including
18   Weems Law Offices, may have relating to EAJA attorney fees and expenses in connection with
19   this action.
20           This award is without prejudice to the rights of Plaintiff’s counsel and/or Weems Law
21   Offices to seek Social Security Act attorney fees under 42 U.S.C. § 406(b), subject to the savings
22   clause provisions of the EAJA.
23
                                                   Respectfully submitted,
24
25   Dated: September 19, 2019                     WEEMS LAW OFFICES

26                                                 By: /s/ Robert Weems
                                                   ROBERT WEEMS
27
                                                   Attorney for Plaintiff
28
                                                      2
                                                 (As authorized by email on September 19, 2019)
 1
 2
     Dated: September 19, 2019                   Respectfully submitted,
 3
                                                 MCGREGOR W. SCOTT
 4
                                                 United States Attorney
 5                                               DEBORAH LEE STACHEL
                                                 Regional Chief Counsel, Region IX
 6                                               Social Security Administration
 7
                                          By:    /s/ Carolyn B. Chen
 8                                               CAROLYN B. CHEN
                                                 Special Assistant U.S. Attorney
 9
10                                               Attorneys for Defendant

11
12
13                                              ORDER

14          PURSUANT TO STIPULATION, IT IS SO ORDERED that Plaintiff shall be awarded
15   attorney fees in the amount of EIGHT THOUSAND ONE HUNDRED DOLLARS ($8,100) as
16
     authorized by 28 U.S.C. § 2412(d), and costs in the amount of FOUR HUNDRED DOLLARS
17
     ($400) as authorized by 28 U.S.C. § 1920, subject to the terms of the above-referenced
18
19   Stipulation.

20   DATED: September 23, 2019
21
22
23
24
25
26
27
28
                                                    3
